Citation Nr: 1231866	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1974, including service in Thailand.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record demonstrates through a January 2009 report of contact from the RO that the appellant made a request for the Veteran's records.  In November 2009, the Board's FOI office sent the appellant a letter informing her that her request needed to be in writing over her signature.  To date, the Board has not received a written request from the appellant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran died in March 2008.  His death certificate states that the cause of his death was a gunshot wound of the head and notes that it was a probable suicide.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  

The appellant contends that the Veteran's suicide was due to a service-related psychiatric disorder, and that she is therefore entitled to service connection for the cause of his death.  Specifically, the appellant asserts that the Veteran had classic symptoms of posttraumatic stress disorder (PTSD) as a result of his experiences in Thailand.  She further contends that the Veteran's diagnosed major depressive disorder (MDD) either had its onset in service or was etiologically related to his service and either caused or substantially contributed to his suicide.  Alternatively, she claims that medications prescribed for the Veteran's service-connected coronary disease, right carotid stenosis and hypertension either caused or substantially contributed to his depression, which, in turn, caused his suicide.

At the time of his death, the Veteran was service-connected for microvasculature coronary disease, right carotid stenosis and hypertension, as well as for a hiatal hernia with peptic ulcer, chronic sinusitis, residuals of a left elbow fracture and a facial scar.  He was not service-connected for PTSD or any other psychiatric disorder.  His service medical records show he was stationed in Thailand during the Vietnam War and his DD Form 214 indicates that his military occupational specialty was as an Air Operations Specialist.  

The Veteran's service medical records show that he complained of nervousness in January 1967 related to marital problems.  He was prescribed Valium in March 1970 for "underlying nervousness, and again in July 1970 for anxiety.  In his May 1974 report of medical history, he indicated that he had experienced nervous trouble.  The report merely notes that he denied a family history of psychosis, and the accompanying retirement medical examination report shows that a psychiatric clinical evaluation was normal.  

VA and private treatment records, dating from May 1999, show the Veteran was diagnosed with MDD as early as 1997.  However, several treatment records, including a September 1999 VA treatment record, indicate that his anxiety symptoms began while he was in service.  Likewise, the treatment records intermittently indicate that he had nightmares and flashbacks of his experiences in the military, including a plane crash he witnessed when he was 18.  Although never diagnosed with PTSD, a December 2006 VA treatment record indicated a positive PTSD response to PTSD clinic under nursing referrals orders.  However, other treatment records, including another December 2006 VA treatment record, indicate that the Veteran denied any mental illness in service and that he developed depressive symptoms late in life.  

In an August 2008 written statement, the appellant indicates that she married the Veteran in November 1969 while he was on leave from his duty station in Thailand.  When he returned from his time in Thailand she noticed that he was restless and that he had night sweats.  She stated that he avoided talking about his time in Thailand.  Once he recounted to her his experience of hearing a pilot he knew take on enemy fire and crash.  He also recounted the first crash he witnessed when he was 18 or 19 years old, and of other pilots that went down and listening as the helicopters tried to get them to safety.  He could hear the gun fire and screams.  She felt he had feelings of remorse and guilt.  She also indicated that after his retirement from the military, he was working as a civilian at the Ramstein Air Force Base in Germany when its headquarters were bombed in August 1981.  Later he worked for NASA at Cape Canaveral and was on duty the night before the Challenger was launched.  He witnessed the crew being boarded off and on the shuttle several times while the shuttle was being de-iced.  He could hardly function for several days after the Challenger exploded.  The appellant also asserts that the Veteran would not admit to mental problems because of clearances he needed for his civilian jobs.

There is no medical opinion regarding whether the Veteran had PTSD or any other psychiatric disorder as a result of his service that either caused or contributed substantially or materially to cause his death.  Accordingly, the Board finds that a VA opinion should be obtained addressing whether the Veteran had any psychiatric disorder related to his service that caused or contributed to his death.

The appellant has also submitted several medical texts regarding risk factors for suicide in older adults, including diagnoses of serious physical conditions including heart disease.  She also submitted an August 2009 opinion from the Veteran's private treating neurologist.  The neurologist opined that various medications, along with heart problems, carotid disease and hypertension, more likely than not, caused the Veteran to become depressed and "mentally unsound" and could have contributed to his suicide.  Under the circumstances, the Board finds that a VA opinion is necessary to determine the extent to which either his service-connected heart diseases, including hypertension or the medications taken for his service-connected disabilities, caused or contributed to the Veteran's death.  

In addition, it appears that the Veteran received psychiatric care during his time at the Family Counseling Center in Rockledge, Florida.  The appellant submitted an authorization and consent to release treatment records from the facility to VA, but to date, no treatment records have been received.  Accordingly, these records should be obtained on remand.  If these records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e)(2011) and a notation of such should be included in the claims files.

Lastly, the Board notes that the appellant's claim was certified to the Board on October 8, 2009.  Prior to certification, the appellant submitted additional evidence which was received by the RO on October 6, 2009.  A supplemental statement of the case was not issued based on this evidence.  This must be accomplished.  See 38 C.F.R. § 19.31 (2011).  In this regard, the Board notes that in the Statement of Representative in Appeals Case, the Veteran's representative stated that they were not relinquishing their right to be heard on any issue, evidence or law not expressly covered in the statement of the case.  It was reported that if the benefit could not be granted based on information not provided, it was requested that they have an opportunity to comment.

Accordingly, the case is REMANDED for the following action:

1.  VA should assist the appellant in obtaining any additional evidence identified.  Specifically, VA should again attempt to obtain the psychiatric records from Family Counseling Center in Rockledge, Florida.  

2.  Thereafter, the Veteran's claims files should be forwarded to a VA psychiatrist/psychologist for review.  The doctor is requested to review all pertinent records associated with the claims files, including the Veteran's service treatment records, VA records, and private medical records, the August 2009 statement/opinion from Dr. Newman, as well as the appellant's August 2008 written statement.  The doctor should ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include any PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The doctor is asked to offer an opinion as to whether the Veteran met the criteria for a PTSD diagnosis during his lifetime.  If so, the doctor is also asked to offer an opinion as to whether the PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically, to his alleged experiences in service or to any experiences he had after his retirement from service.  If the doctor determines that the Veteran's PTSD is related to his military experiences, he/she is asked to express an opinion as to whether PTSD at least as likely as not (i.e., 50 percent or greater probability) caused or contributed to cause the Veteran's death.  In this regard, if PTSD is related to the Veteran's military service, the doctor should address whether it either caused the Veteran's death or contributed substantially or materially to his death. 

The doctor is asked to identify any and all psychiatric diagnoses other than PTSD, to include his diagnosed MDD, that were present during the Veteran's lifetime.  The doctor should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder either had its onset in service or is etiologically related to the Veteran's military service or any incident thereof.  In addressing this, the doctor should note the Veteran's history regarding psychiatric complaints reported in service, as well as the Veteran's widow statements concerning the Veteran's symptoms and behavior.  If the doctor answers affirmatively, he/she is asked to offer an opinion as to whether any such psychiatric disorder at least as likely as not (i.e., 50 percent or greater probability) either caused the Veteran's death or contributed substantially or materially to his death.  

The doctor must provide complete rationale for any and all stated opinions.  If the doctor cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

3.  The claims folders should also be made available and reviewed by a VA cardiology doctor.  Based on the review of the claims files, the doctor should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected heart disabilities, to include hypertension, or the medications taken for his service-connected disabilities, either caused the Veteran's death or contributed substantially or materially to his death.  In this regard, the doctor should address the assertions made by the Veteran's widow and the medical text/article she has submitted in support of the claim.

The doctor should set forth a complete rationale for all findings and conclusions.  Such rational should include a discussion of the Veteran's service treatment records, post service treatment records, the statement/opinion by Dr. Newman, as well as the Veteran's widow's argument concerning a relationship between the Veteran's death and service.  If the doctor cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

4.  Thereafter, if the issue on appeal remains denied, a supplemental statement of the case (SSOC) should be provided to the appellant and her representative and the SSOC should address the evidence added to the record following the July 2009 SSOC (including records received in October 2009).  After the appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


